The suit was for the price of goods delivered to Hood, but for which plaintiff claimed Turner had agreed to pay, and which were sold on Turner’s credit. The verdict was for the plaintiff. Defendant moved for a new trial on the general grounds, and for error in the charge stated in the head-note. The motion was overruled. The evidence for plaintiff showed that in the spring defendant and Hood came together-to plaintiff’s store, and defendant told plaintiff to let Hood have the goods and that defendant “would see it paid.” The goods were sold on this statement and charged to Turner on the books. Hood had previously applied for credit and had been refused. Further sales were subsequently made to Hood and charged in the same way. In the summer defendant was informed by plaintiff of the state of the account, and told plaintiff not to let Hood go too far, or not to let him have more than he was obliged to have. In the autumn defendant denied liability for any goods other than those sold on the first day. The evidence for defendant tended to show that he did not authorize plaintiff' to sell goods on his account.